DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-7, 10-20 and 22-25 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sittler et al. US Patent Application Publication 2009/0043530 (hereinafter referred to as Sittler).
Regarding claim 1, Sittler teaches a fluid monitoring system as seen in fig. 1-3 comprising at least one fluid vibration sensing unit 80, to provide at least one fluid vibration signal 70 from at least one location on a measuring chamber of a meter to be monitored, one or more display units 276 (paragraph 0025), a control unit 246 configured to be coupled to the at lest one fluid vibration sensing unit and the one or more display units (fig. 3), wherein the control unit is configured to detect a condition from the respective location using the at least one fluid vibration sensing unit (vibrations are used to monitor the a process variable in the system), and communicate to the at least one or more display units to provide a display of the condition (output can be provided to the display and a control room)
Regarding claim 2, Sittler discloses the condition corresponding to a volume of fluid (flow rate) passed through the measuring chamber as correlated from the vibration signal as claimed (paragraph 0044).
Regarding claim 3, in Sittler the at least one location is on an exterior surface of the measuring chamber 16 as claimed (see fig. 2 and paragraph 0043).
Regarding claim 4, Sittler discloses the control unit having a storage device 248.
Regarding claim 5, the one or more display units of Sittler comprise a communication interface to communicate the condition to a location remote from the server (control room) as claimed. 
Regarding claim 6, Sittler discloses the use of an accelerometer for sensing vibration as claimed (paragraph 0033).
Regarding claim 7, Sittler teaches a filtering unit to process data from the accelerometer (paragraph 0033).
Regarding claims 10 and 11, Sittler teaches using a pressure sensor as claimed (paragraph 0016) which can correspond to the volume of fluid passed through the measuring chamber as claimed (paragraph 0044).
Regarding claims 12 and 13, Sittler teaches using a temperature sensor as claimed (paragraph 0016) which can correspond to the volume of fluid passed through the measuring chamber as claimed (paragraph 0044 discloses the use any of the process variables in the determination).
Regarding claims 14 and 15, Sittler teaches the use of a stored threshold (paragraph 0020) and whether the measurement is above the threshold (paragraph 0004) and actuating a control in response (paragraph 0014). 
Regarding claim 16, Sittler discloses performing an action in response to a sensed signal such as actuating a valve which reads on the flow rate restriction as claimed. 

Regarding claim 17, Sittler teaches a meter with a fluid monitoring system as seen in fig. 1-3 comprising at least one fluid vibration sensing unit 80, to provide at least one fluid vibration signal 70 from at least one location on a measuring chamber of a meter to be monitored, one or more display units 276 (paragraph 0025), a control unit 246 configured to be coupled to the at least one fluid vibration sensing unit and the one or more display units (fig. 3), wherein the control unit is configured to detect a condition from the respective location using the at least one fluid vibration sensing unit (vibrations are used to monitor the a process variable in the system), and communicate to the at least one or more display units to provide a display of the condition (output can be provided to the display and a control room).
Regarding claim 18, Sittler discloses the condition corresponding to a volume of fluid (flow rate) passed through the measuring chamber as correlated from the vibration signal as claimed (paragraph 0044).
Regarding claim 19, in Sittler the at least one location is on an exterior surface of the measuring chamber 16 as claimed (see fig. 2 and paragraph 0043).
Regarding claim 20, Sittler discloses the control unit having a storage device 248 to control logging of the condition, the one or more display units of Sittler comprise a communication interface to communicate the condition to a location remote from the server (control room) as claimed and the use of an accelerometer for sensing vibration as claimed (paragraph 0033).
Regarding claim 22, Sittler teaches using a pressure sensor as claimed (paragraph 0016) which can correspond to the volume of fluid passed through the measuring chamber as claimed (paragraph 0044).
Regarding claims 23, Sittler teaches using a temperature sensor as claimed (paragraph 0016) which can correspond to the volume of fluid passed through the measuring chamber as claimed (paragraph 0044 discloses the use any of the process variables in the determination).
Regarding claim 24, Sittler teaches the use of a stored threshold (paragraph 0020) and whether the measurement is above the threshold (paragraph 0004) and actuating a control in response (paragraph 0014). 
Regarding claim 25, Sittler discloses performing an action in response to a sensed signal such as actuating a valve which reads on the flow rate restriction as claimed. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 8, 9 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sittler.
Regarding claims 8 and 9, Sittler discloses the claimed invention but does not explicitly teach the detection of vibration above a natural frequency of the measuring chamber as claimed. Paragraphs 0004 and 0026 disclose monitoring for abnormal frequencies in the vibrations and it therefore would have been obvious to one of ordinary skill in the art at the time of filing to have used frequencies above that of the natural frequency in order to ensure that the background noise is not falsely indicating a fault in the system. The control unit would further be configured to communicate the condition as claimed since all measured data is communicated.
Regarding claim 21, Sittler discloses the claimed invention but does not explicitly teach the detection of vibration above a natural frequency of the measuring chamber as claimed. Paragraphs 0004 and 0026 disclose monitoring for abnormal frequencies in the vibrations and it therefore would have been obvious to one of ordinary skill in the art at the time of filing to have used frequencies above that of the natural frequency in order to ensure that the background noise is not falsely indicating a fault in the system.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited references teach similar systems which monitor the flow of a fluid in a container (pipe) and use vibration signals to determine the health of the system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK A SHABMAN whose telephone number is (571)272-8589. The examiner can normally be reached M-F 8:00-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on 571-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK A SHABMAN/           Examiner, Art Unit 2855